       Case 2:18-cv-00712-DB-DBP Document 27 Filed 07/08/19 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

               IN AND FOR THE DISTRICT OF UTAH, CENTRAL DIVISION



 JAMES SEAVER, et. al.,                               ORDER GRANTING MOTION FOR
                                                        LEAVE TO FILE AMENDED
                                Plaintiffs,                   COMPLAINT

 v.
                                                            Case No. 2:18-CV-00712-DB-DBP
 The Estate of ALEXANDRE CAZES, et. al.,
                                                               District Judge Dee Benson
                               Defendants.
                                                             Magistrate Judge Dustin B. Pead


       The Court having reviewed Plaintiffs’ Motion for Leave to File Amended Complaint and

Supporting Memorandum (“Motion”) [ECF No. 26], and for just cause, hereby orders that

pursuant to Fed. R. Civ. P. 15(a)(2), the Motion is GRANTED. Plaintiffs shall file the amended

complaint within five (5) days after entry of this Order.

           DATED: July 8, 2019.


                                                  BY THE COURT:



                                                  DUSTIN B. PEAD
                                                  United States District Magistrate Judge
